IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-657

                                        No. COA22-154

                                     Filed 4 October 2022

     McDowell County, Nos. 18 CRS 479, 18 CRS 495

     STATE OF NORTH CAROLINA

                  v.

     STEVEN MICHAEL SISK, JR., Defendant.


           Appeal by defendant from judgment entered 18 August 2021 by Judge J.

     Thomas Davis in McDowell County Superior Court. Heard in the Court of Appeals 7

     September 2022.


           Attorney General Joshua H. Stein, by Assistant Attorney General William A.
           Smith, for the State.

           Stephen G. Driggers, PLLC, by Stephen G. Driggers, for the Defendant-
           Appellant.


           CARPENTER, Judge.


¶1         Steven Michael Sisk, Jr. (“Defendant”) appeals from judgment after a jury

     convicted him of felony larceny, and after he pled guilty to attaining habitual felon

     status. On appeal, Defendant argues the trial court erred in refusing to provide the

     jury with an instruction on attempted larceny. After careful review, we find no error.

                        I.   Factual & Procedural Background

¶2         The State’s evidence presented at trial tended to show: On 10 September 2018,
                                         STATE V. SISK

                                        2022-NCCOA-657

                                       Opinion of the Court



     Lauren Hudgins was working the morning shift as a cashier in the Marion, North

     Carolina “Tractor Supply” retail store. Ms. Hudgins testified that typically only three

     employees work in this Tractor Supply store at a given time: a cashier, a manager,

     and a receiver. That day, Ms. Hudgins observed a man walking quickly out the front

     doors of the store pushing a shopping cart containing a Traveller truck winch, Ariat

     boots, and a battery. At trial, Ms. Hudgins identified Defendant as the man she

     observed on 10 September 2018.

¶3         The merchandise in Defendant’s shopping cart had not been purchased and

     was therefore property of Tractor Supply. The anti-shoplifting devices attached to

     the unpaid merchandise triggered the door alarms to sound. As she was ringing up

     another customer, Ms. Hudgins called out to Defendant while he walked out of the

     store, “[h]ey, you did not pay for that.” Ms. Hudgins called over the intercom for the

     manager on duty, Elizabeth Cadwell, the assistant store manager. Ms. Hudgins then

     called police as she followed Defendant out the door to obtain the tag number from

     his vehicle. Defendant headed towards a white Suzuki Reno that was parked in a

     handicap zone twenty to twenty-five feet from the front of the store.

¶4         As Defendant approached the vehicle, he opened the rear driver’s side door of

     the vehicle and “th[rew the] items into the back of the car as fast as he could.” A man

     was sitting in the driver’s seat of the vehicle. Defendant got into the vehicle, and “a

     commotion” ensued between Defendant and the driver. Defendant got out of the
                                           STATE V. SISK

                                          2022-NCCOA-657

                                         Opinion of the Court



     vehicle and “threw the items back on the ground and left.” Defendant got back inside

     the vehicle, and the driver drove away. Using her cell phone, Ms. Hudgins took

     photographs of the license plate on the Suzuki Reno.

¶5         Ms. Cadwell testified that she was in the back of the store when she heard the

     alarm sound and received a call from Ms. Hudgins. She immediately headed to the

     front of the store to disable the alarm, and then proceeded outside to the parking lot

     as Defendant was removing the merchandise from the vehicle. As manager on duty,

     Ms. Cadwell took over Ms. Hudgins’ call with the 911 operator, consistent with

     Tractor Supply’s policy. As part of a report that she was compiling for the store’s

     corporate office, Ms. Cadwell took photographs of the items Defendant removed from

     the store. Approximately ten minutes after being dispatched, Officer Travis Maltba

     (“Officer Maltba”) of the Marion Police Department arrived at the store.

¶6         Christy King testified that she was parked in the parking lot of Tractor Supply

     when she witnessed a man about twenty feet away, whom she identified as Defendant

     at trial, running out of the store with a shopping cart and a store employee chasing

     after him. Ms. King observed Defendant: (1) throw the items in the vehicle, (2) jump

     in the vehicle where he sat for several seconds, (3) exit the vehicle; (4) throw the items

     down in the parking lot, and (5) get back in the vehicle. Ms. King took photographs

     of Defendant from her cell phone, depicting him discarding the items on the parking

     lot and getting into the vehicle.
                                          STATE V. SISK

                                         2022-NCCOA-657

                                        Opinion of the Court



¶7         Officer Maltba testified he observed an employee wearing a red vest whom he

     later identified as Ms. Cadwell. He also observed the merchandise on the ground in

     the parking lot. Officer Maltba then took statements from Ms. Cadwell and Ms. King.

     Ms. Cadwell and Ms. King turned over to Officer Maltba the photographs they had

     each taken, and the State admitted these photographs as exhibits at trial. Officer

     Maltba had encountered Defendant “several times” in the past, and Officer Maltba

     had no doubt the person in the photographs taken by the witnesses was Defendant.

     After generating a report and completing his investigation, Officer Maltba sought and

     received a warrant for Defendant’s arrest for misdemeanor larceny.

¶8         On 18 September 2018, Defendant was indicted on the charges of misdemeanor

     larceny, in violation of N.C. Gen. Stat § 14-72(a), and attaining habitual felon status,

     in violation of N.C. Gen. Stat. § 14-7.1. On 17 May 2021, a McDowell County grand

     jury returned a superseding indictment for the charge of felony larceny, pursuant to

     N.C. Gen. Stat. § 14-72(b)(6). The superseding indictment alleged Defendant had

     unlawfully, willfully, and feloniously been convicted of four misdemeanor larceny

     offenses prior to committing the 10 September 2018 offense.

¶9         On 17 August 2021, a jury trial commenced before the Honorable J. Thomas

     Davis in McDowell County Superior Court. During the charge conference, counsel

     for Defendant “ask[ed] the court to allow the jury to consider the lesser charge of

     attempted larceny,” considering Defendant was not apprehended on Tractor Supply
                                                 STATE V. SISK

                                                2022-NCCOA-657

                                               Opinion of the Court



       property. The trial court denied the request, finding there was “no conceivable way

       that the jury could, based on th[e] evidence, not find that the State has not shown

       substantial evidence as to each of the elements of the completed [larceny].” Defense

       counsel objected to the ruling.

¶ 10         The jury returned a unanimous verdict of guilty as to the misdemeanor larceny

       charge. Defendant admitted to having four prior misdemeanor larceny convictions,

       and he pled guilty to attaining the status of habitual felon. The trial court sentenced

       Defendant to a minimum of 100 months and a maximum of 132 months with the

       North Carolina Department of Correction.               After the judgment was announced,

       Defendant gave oral notice of appeal in open court.

                                         II.      Jurisdiction

¶ 11         The Court has jurisdiction to address Defendant’s appeal from a final judgment

       pursuant to N.C. Gen. Stat. § 7A-27(b) (2021) and N.C. Gen. Stat. § 15A-1444(a)

       (2021).

                                               III.    Issue

¶ 12         The sole issue before this Court is whether the trial court erred in refusing to

       include a jury instruction on the lesser included offense of attempted larceny where

       there is clear and positive evidence as to each element of larceny.

                                  IV.     Standard of Review

¶ 13         The Court “review[s] the trial court’s denial of the request for an instruction
                                            STATE V. SISK

                                           2022-NCCOA-657

                                          Opinion of the Court



       on the lesser included offense de novo.” State v. Laurean, 220 N.C. App. 342, 345,

       724, S.E.2d 657, 660 (2012) (emphasis added), disc. rev. denied, 366 N.C. 241, 731

       S.E.2d 416. “Under a de novo review, [this C]ourt considers the matter anew and

       freely substitutes its own judgment for that of the lower tribunal.” State v. Biber, 365

       N.C. 162, 168, 712 S.E.2d 874, 878 (2011) (citations and quotation marks omitted).

                                         V.     Analysis

¶ 14         On appeal, Defendant argues that in viewing the evidence in the light most

       favorable to Defendant, “a rational juror could conclude from the evidence presented

       at trial that his actions fell short of a completed larceny” where Defendant left the

       items in the parking lot of Tractor Supply, approximately twenty-five feet from the

       front door of the store. He further argues there would have been evidence that the

       larceny was completed if he had been apprehended in the parking lot. The State

       contends “the evidence was clear and positive as to the charge of larceny,” and thus,

       the trial court properly declined to include a jury instruction for attempted larceny.

       After careful review, we agree with the State.

¶ 15         “In North Carolina, a trial judge must submit lesser included offenses as

       possible verdicts, even in the absence of a request by the defendant, where sufficient

       evidence of the lesser offense is presented at trial.” State v. Lowe, 150 N.C. App. 682,

       686, 564 S.E.2d 313, 316 (2002) (citation omitted). However, “[w]here the State’s

       evidence is clear and positive as to each element of the offense charged and there is
                                            STATE V. SISK

                                           2022-NCCOA-657

                                          Opinion of the Court



       no evidence showing the commission of a lesser included offense, it is not error for the

       judge to refuse to instruct on the lesser offense.” State v. Peacock, 313 N.C. 554, 558,

       330 S.E.2d 190, 193 (1985) (citation omitted); see also State v. Broome, 136 N.C. App.

       82, 88, 523 S.E.2d 448, 453 (1999) (explaining an attempt charge is not required

       where “the State’s evidence tends to show completion of the offense” and “there is no

       conflicting evidence relating to the elements of the crime charged”), disc. rev. denied,

       351 N.C. 362, 543 S.E.2d 136 (2000). “When determining whether there is sufficient

       evidence for submission of a lesser included offense to the jury, [this Court] view[s]

       the evidence in the light most favorable to the defendant.” State v. Ryder, 196 N.C.

       App. 56, 64, 674 S.E.2d 805, 811 (2009) (citation omitted).

¶ 16         In this case, the trial court instructed the jury only on the offense of larceny

       and declined to instruct on any lesser included offense. “Larceny has been defined as

       a wrongful taking and carrying away of the personal property of another without his

       consent, . . . with intent to deprive the owner of his property and to appropriate it to

       the taker’s use fraudulently.” State v. Carswell, 296 N.C. 101, 103, 249 S.E.2d 427,

       428 (1978) (citation and quotation marks omitted). The elements of common law

       larceny are that the defendant: “(1) took the property of another; (2) carried it away;

       (3) without the owner’s consent; and (4) with the intent to deprive the owner of his

       property permanently.” State v. Perry, 305 N.C. 225, 233, 287 S.E.2d 810, 815 (1982),

       overruled in part on other grounds by State v. Mumford, 364 N.C. 394, 699 S.E.2d 911
                                           STATE V. SISK

                                          2022-NCCOA-657

                                         Opinion of the Court



       (2010).

¶ 17         The element of “taking” requires the accused have the goods “in his possession,

       or under his control, even if only for an instant.” Carswell, 296 N.C. at 104, 249

       S.E.2d at 429 (citation omitted) (defining “taking” as the “severance of the goods from

       the possession of the owner”). Our Supreme Court has made clear that “proof of

       asportation[, or carrying away,] is required for [a] larceny charge,” although proof

       that the defendant is in possession of the stolen property after the larceny was

       completed is not required. Perry, 305 N.C. at 234, 287 S.E.2d at 815. Asportation,

       does not require “that the property be completely removed from the premises of the

       owner.” State v. Walker, 6 N.C. App. 740, 743, 171 S.E.2d 91, 93 (1969). Rather, “[a]

       bare removal from the place in which he found the goods, though the thief does not

       quite make off with them, is a sufficient asportation, or carrying away.” Carswell,

       296 N.C. at 103, 249 S.E.2d at 428 (citation omitted).

¶ 18         Here, Defendant quickly passed Tractor Supply’s last point of sale and walked

       out of the front doors pushing a shopping cart containing unpaid merchandise.

       Defendant unloaded the items into his vehicle.           During this period, Defendant

       possessed and controlled the goods, thereby severing the goods from the possession of

       Tractor Supply for a duration of time. See id. at 104, 249 S.E.2d at 429. Thus, the

       element of “taking” was completed. See Perry, 305 N.C. at 233, 287 S.E.2d at 815.

¶ 19         Defendant’s carrying away of the goods is evidenced by his pushing the
                                           STATE V. SISK

                                           2022-NCCOA-657

                                         Opinion of the Court



       shopping cart out the door after a store cashier told him that the goods were not paid

       for and after an anti-theft alarm sounded. See id. at 233, 287 S.E.2d at 815. To

       satisfy the element of “carrying away,” it was not required that Defendant leave

       Tractor Supply’s premises with the items or that he continued to possess the items

       after he completed the larceny. See Walker, 6 N.C. App. at 743, 171 S.E.2d at 93;

       Perry, 305 N.C. at 234, 287 S.E.2d at 815.

¶ 20         Tractor Supply did not give Defendant permission to leave with the unpaid

       goods. Conversely, the record tends to show Ms. Hudgins called after Defendant to

       pay for the items as he left the store and chased him when he did not respond.

       Therefore, the element of “without the owner’s consent” was satisfied. See Perry, 305

       N.C. at 233, 287 S.E.2d at 815.

¶ 21         Finally, Defendant’s intent to permanently deprive Tractor Supply of the items

       is shown by his refusal to stop when Ms. Hudgins advised he had not paid for the

       goods and after the door alarms went off. Defendant’s intent is further shown by his

       loading the goods into his companion’s vehicle. The intent element was completed

       even though he ultimately left the items on Tractor Supply’s premises, apparently

       due to the driver’s reaction. See id. at 233, 287 S.E.2d at 815.

¶ 22         Defendant attempts to distinguish the instant case from the unpublished

       decision of State v. Boyd, No. COA19-543, 2020 N.C. App. LEXIS 156 (N.C. Ct. App.

       Feb. 18, 2020) (unpublished). In Boyd, our Court held the trial court did not err in
                                           STATE V. SISK

                                          2022-NCCOA-657

                                         Opinion of the Court



       refusing to instruct on the lesser included offense of attempted larceny. Id. at *12.

       There, the defendant took another’s gaming system and dropped it while running

       away with it. Id. We reasoned the defendant’s taking and carrying away of the item

       was sufficient to show the larceny was complete, although the defendant did not know

       where he lost it. Id.

¶ 23         Defendant seemingly argues that because he knowingly left the Tractor Supply

       merchandise in the parking lot, unlike the defendant in Boyd who accidently dropped

       the stolen item, that Defendant only attempted to commit the offense of larceny. We

       disagree. As discussed above, the larceny was completed before Defendant removed

       the items from the vehicle and abandoned them.

¶ 24         Defendant also asserts this case is factually similar to two unpublished cases

       in which the State charged the defendants with attempted larceny. See State v.

       Evans, No. COA12-224, 2012 N.C. App. LEXIS 1127 (N.C. Ct. App. Oct. 2, 2012)

       (unpublished); State v. Carter, No. COA09-609, 2010 N.C. App. LEXIS 381 (N.C. Ct.

       App. Mar. 2, 2010) (unpublished). Defendant further argues Evans and Carter are

       on point where the defendants challenged the trial courts’ denials of their motions to

       dismiss, and the evidence was viewed in the light most favorable to the State.

       Contrary to this assertion, Defendant contends this case is distinguishable from State

       v. Carswell because the defendant in Carswell was appealing the denial of a motion

       for nonsuit, and the evidence was considered in the light most favorable to the State.
                                           STATE V. SISK

                                          2022-NCCOA-657

                                         Opinion of the Court



       This argument is without merit.

¶ 25          In Evans, our Court considered whether the trial court properly denied the

       defendant’s motion to dismiss based on sufficiency of the evidence.       Evans, No.

       COA12-224, 2012 N.C. App. LEXIS 1127, *3. The circumstantial evidence presented

       by the State tended to show the defendant removed security tags from two comforters

       in a Macy’s department store.     Id. at *2–3.     Defendant was carrying these two

       comforters in the store when he dropped them and ran out of the store. Id. at *2. We

       held the State presented sufficient evidence that the defendant attempted to steal the

       comforters; therefore, the trial court properly denied the defendant’s motion to

       dismiss. Id. at *7.

¶ 26         Similarly, in Carter, the defendant was challenging the trial court’s denial of

       his motion to dismiss the charge of attempted larceny. Carter, No. COA09-609, 2010

       N.C. App. LEXIS 381, *4. In that case, the defendant opened a vehicle that the local

       police department was using as a “bait car,” stepped inside, and shut the door. Id. at

       *7. The officers approached the vehicle when the brake lights came on and while the

       defendant was trying to get the vehicle into gear. Id. at *3. We held there was

       sufficient evidence of each element of attempted larceny, and the trial court’s

       dismissal of the defendant’s motion to dismiss was proper. Id. at *8.

¶ 27         In neither Evans nor Carter did the State present evidence tending to show a

       larceny was completed. In Evans, the defendant did not leave the store with the
                                             STATE V. SISK

                                             2022-NCCOA-657

                                          Opinion of the Court



       comforters, and in Carter, the defendant did not take or move the vehicle. Hence, the

       charge of attempted larceny was appropriate in these cases. The facts in this case

       are clearly distinguishable because Defendant completed each element of larceny,

       including taking unpaid merchandise outside of the store and carrying it away to his

       vehicle. See Perry, 305 N.C. at 233, 287 S.E.2d at 815.

¶ 28         Here, Defendant did not present evidence. In viewing the State’s evidence in

       the light most favorable to Defendant, “the evidence is clear and positive as to each

       element” of larceny, and there is no evidence of Defendant committing a lesser-

       included offense, including attempted larceny. See Peacock, 313 N.C. at 558, 330

       S.E.2d at 193.    Therefore, we conclude the trial judge did not err in denying

       Defendant’s request for the trial court to instruct on attempted larceny. See id. at

       558, 330 S.E.2d at 193.

                                       VI.     Conclusion

¶ 29         We hold the State presented clear and positive evidence tending to prove each

       element of larceny. Accordingly, we discern no error in the trial court’s refusal to

       instruct the jury on a lesser included offense.

             NO ERROR.

             Judges DIETZ and COLLINS concur.